                                   Case 3:20-cv-03710-EMC Document 55 Filed 05/06/21 Page 1 of 15



                      1       BRIAN L. JOHNSRUD, State Bar No. 184474
                              JENNIFER LOTZ, State Bar No. 196925
                      2       CURLEY, HURTGEN & JOHNSRUD LLP
                              4400 Bohannon Drive, Suite 230
                      3       Menlo Park, CA 94025
                              Telephone: 650.600.5300
                      4       Facsimile: 650.323.1002
                              E-mail: bjohnsrud@chjllp.com
                      5               jlotz@chjllp.com
                      6       Attorneys for Defendant
                              JUUL LABS, INC.
                      7

                      8       CHRIS BAKER, State Bar No. 181557
                              cbaker@bakerlp.com
                      9
                              DEBORAH SCHWARTZ, State Bar No. 208934
                    10        dschwartz@bakerlp.com
                              BAKER CURTIS & SCHWARTZ, P.C.
                    11        1 California Street, Suite 1250
                              San Francisco, CA 94111
                    12        Telephone: (415) 433-1064
                              Fax: (415) 366-2525
                    13

                    14        Attorneys for Plaintiff
                              MARCIE HAMILTON
                    15
                                                             UNITED STATES DISTRICT COURT
                    16
                                                          NORTHERN DISTRICT OF CALIFORNIA
                    17

                    18
                              MARCIE HAMILTON,                                     Case No. 3:20-cv-03710-EMC
                    19
                                                      Plaintiff,                   STIPULATED PROTECTIVE ORDER
                    20                                                             FOR STANDARD LITIGATION
                                              v.
                    21
                              JUUL LABS, INC.,
                    22
                                                      Defendant.
                    23

                    24

                    25        1.       PURPOSES AND LIMITATIONS

                    26                 Disclosure and discovery activity in this action are likely to involve production of

                    27        confidential, proprietary, or private information for which special protection from public disclosure

                    28        and from use for any purpose other than prosecuting this litigation may be warranted. Accordingly,
C U R L E Y , H U RT GE N &
    J O H NS RU D L L P                                                                           STIPULATED PROTECTIVE ORDER
  COUNSELORS AT LAW                                                            1                        Case No. 3:20-CV-03710-EMC
      MENLO PARK
                                   Case 3:20-cv-03710-EMC Document 55 Filed 05/06/21 Page 2 of 15



                      1       the Parties hereby stipulate to and petition the court to enter the following Stipulated Protective
                      2       Order. The Parties acknowledge that this Order does not confer blanket protections on all
                      3       disclosures or responses to discovery and that the protection it affords from public disclosure and
                      4       use extends only to the limited information or items that are entitled to confidential treatment under
                      5       the applicable legal principles.
                      6                The Parties further acknowledge, as set forth in Section 12.3, below, that this Stipulated
                      7       Protective Order does not entitle them to file confidential information under seal; Civil Local Rule
                      8       79-5 sets forth the procedures that must be followed and the standards that will be applied when a
                      9       party seeks permission from the court to file material under seal.
                    10                 This Order has been stipulated and agreed to by the Parties to facilitate discovery and the
                    11        production of relevant evidence in this action. Nothing in this Order shall be treated as any waiver
                    12        or agreement by a Party that material produced with a “CONFIDENTIAL” designation pursuant to
                    13        this Order is actually confidential, or entitled to confidential treatment, pursuant to any contract or
                    14        applicable law. Neither the form, content, or entry of this Order, nor the designation of any
                    15        information, document, or the like as “CONFIDENTIAL,” nor the failure to make such designation,
                    16        shall constitute evidence with respect to any issue in this action, and the designation of material as
                    17        “CONFIDENTIAL” – or not – pursuant to this Order shall not be admissible evidence as to any
                    18        issue presented to a trier-of-fact in this case, except to the extent necessary to interpret or enforce
                    19        the terms of this Order.
                    20        2.       DEFINITIONS
                    21                 2.1    Challenging Party: a Party or Non-Party that challenges the designation of
                    22        information or items under this Order.
                    23                 2.2    “CONFIDENTIAL” Information or Items: information (regardless of how it is
                    24        generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of
                    25        Civil Procedure 26(c).
                    26                 2.3    Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well
                    27        as their support staff).
                    28
C U R L E Y , H U RT GE N &                                                                        STIPULATED PROTECTIVE ORDER
    J O H NS RU D L L P
  COUNSELORS AT LAW
                                                                                2                        Case No. 3:20-CV-03710-EMC
      MENLO PARK
                                Case 3:20-cv-03710-EMC Document 55 Filed 05/06/21 Page 3 of 15



                      1                2.4    Designating Party: a Party or Non-Party that designates information or items that it
                      2       produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
                      3                2.5    Disclosure or Discovery Material: all items or information, regardless of the
                      4       medium or manner in which it is generated, stored, or maintained (including, among other things,
                      5       testimony, transcripts, and tangible things), that are produced or generated in disclosures or
                      6       responses to discovery in this matter.
                      7                2.6    Expert: a person with specialized knowledge or experience in a matter pertinent to
                      8       the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a
                      9       consultant in this action.
                    10                 2.7    House Counsel: attorneys who are employees of a Party to this action. House
                    11        Counsel does not include Outside Counsel of Record or any other outside counsel.
                    12                 2.8    Non-Party: any natural person, partnership, corporation, association, or other legal
                    13        entity not named as a Party to this action.
                    14                 2.9    Outside Counsel of Record: attorneys who are not employees of a Party to this
                    15        action but are retained to represent or advise a Party to this action and/or have appeared in this
                    16        action on behalf of that Party or are affiliated with a law firm which has appeared on behalf of that
                    17        Party.
                    18                 2.10   Party: any party to this action, including all of its officers, directors, employees,
                    19        consultants, retained experts, and Outside Counsel of Record (and their support staffs).
                    20                 2.11   Producing Party: a Party or Non-Party that produces Disclosure or Discovery
                    21        Material in this action.
                    22                 2.12   Professional Vendors: persons or entities that provide litigation support services
                    23        (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,
                    24        storing, or retrieving data in any form or medium) and their employees and subcontractors.
                    25                 2.13   Protected Material: any Disclosure or Discovery Material produced through the
                    26        formal discovery process that is designated as “CONFIDENTIAL.” Information obtained outside
                    27        the formal discovery process is not subject to the terms of this Order. Information obtained as a
                    28        result of the production of Protected Material is also not subject the terms of this Order (e.g.,
C U R L E Y , H U RT GE N &                                                                        STIPULATED PROTECTIVE ORDER
    J O H NS RU D L L P
  COUNSELORS AT LAW
                                                                                3                        Case No. 3:20-CV-03710-EMC
      MENLO PARK
                                   Case 3:20-cv-03710-EMC Document 55 Filed 05/06/21 Page 4 of 15



                      1       information provided to a Receiving Party or their counsel based on communications with
                      2       employees following the production of employee contact information).
                      3                2.13.a “Unique Employee Information” produced through the formal discovery process
                      4       shall be treated as Protected Material even if is not designated as such. Unique Employee
                      5       Information means, with respect to each affected employee, their personal contact information,
                      6       performance reviews, complaints of discrimination, retaliation or harassment (and any related
                      7       materials), and individual salaries, bonuses, and equity awards. Anonymized Unique Employee
                      8       Information (where, for example, an employee’s name is redacted and replaced by a unique
                      9       identifier) shall not be treated as Protected Material unless other portions of that material contain
                    10        Unique Employee Information or are designated as “CONFIDENTIAL” pursuant to this Order.
                    11        Unique Employee Information is not CONFIDENTIAL under this Order if the affected employee
                    12        consents to its disclosure or use, unless the Unique Employee Information contains information
                    13        designated as “CONFIDENTIAL” under this Order for reasons independent of the employee’s
                    14        privacy interests.
                    15                 2.14   Receiving Party: a Party that receives Disclosure or Discovery Material from a
                    16        Producing Party.
                    17        3.       SCOPE
                    18                 The protections conferred by this Stipulation and Order cover not only Protected Material
                    19        (as defined above), but also (1) any information copied or extracted from Protected Material; (2) all
                    20        copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,
                    21        conversations, or presentations by Parties or their Counsel that might reveal Protected Material.
                    22        However, the protections conferred by this Stipulation and Order do not cover the following
                    23        information: (a) any information that is in the public domain at the time of disclosure to a Receiving
                    24        Party or becomes part of the public domain after its disclosure to a Receiving Party as a result of
                    25        publication not involving a violation of this Order, including becoming part of the public record
                    26        through trial or otherwise; and (b) any information known to the Receiving Party prior to the
                    27        disclosure or obtained by the Receiving Party outside the formal discovery process, or as a lawful
                    28        consequence of the formal discovery process, as set forth in section 2.13. Notwithstanding the
C U R L E Y , H U RT GE N &                                                                       STIPULATED PROTECTIVE ORDER
    J O H NS RU D L L P
  COUNSELORS AT LAW
                                                                               4                        Case No. 3:20-CV-03710-EMC
      MENLO PARK
                                   Case 3:20-cv-03710-EMC Document 55 Filed 05/06/21 Page 5 of 15



                      1       foregoing, nothing herein is intended to, or shall, relieve any Party, Non-Party, or Counsel of any
                      2       enforceable contractual, legal, or ethical obligation to protect the trade secrets or other legally
                      3       protectable confidential, proprietary, or private information of any other Party, and each Party
                      4       expressly reserves all applicable rights and remedies with respect to any breach of such obligations.
                      5       If a Party has reasonable cause to believe that such materials are protected from disclosure by
                      6       applicable law, and that Party seeks to file the materials with the Court, the materials shall be
                      7       initially lodged under seal, subject to a motion to seal by the Party claiming the materials are
                      8       protected from disclosure. Any use of Protected Material at trial shall be governed by a separate
                      9       agreement or order.
                    10        4.       DURATION
                    11                 Even after final disposition of this litigation, the confidentiality obligations imposed by this
                    12        Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order
                    13        otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and
                    14        defenses in this action, with or without prejudice; and (2) final judgment herein after the completion
                    15        and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the
                    16        time limits for filing any motions or applications for extension of time pursuant to applicable law.
                    17        5.       DESIGNATING PROTECTED MATERIAL
                    18                 5.1    Exercise of Restraint and Care in Designating Material for Protection. Each Party or
                    19        Non-Party that designates information or items for protection under this Order must take care to
                    20        limit any such designation to specific material that qualifies under the appropriate standards. To the
                    21        extent practicable, the Designating Party must designate for protection only those parts of material,
                    22        documents, items, or oral or written communications that qualify – so that other portions of the
                    23        material, documents, items, or communications for which protection is not warranted are not swept
                    24        unjustifiably within the ambit of this Order.
                    25                 Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown
                    26        to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily
                    27        encumber or retard the case development process or to impose unnecessary expenses and burdens
                    28        on other parties) expose the Designating Party to sanctions.
C U R L E Y , H U RT GE N &                                                                        STIPULATED PROTECTIVE ORDER
    J O H NS RU D L L P
  COUNSELORS AT LAW
                                                                                5                        Case No. 3:20-CV-03710-EMC
      MENLO PARK
                                Case 3:20-cv-03710-EMC Document 55 Filed 05/06/21 Page 6 of 15



                      1              If it comes to a Designating Party’s attention that information or items that it designated for
                      2       protection do not qualify for protection, that Designating Party must promptly notify all other
                      3       Parties that it is withdrawing the mistaken designation.
                      4              5.2     Manner and Timing of Designations. Except as otherwise provided in this Order
                      5       (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,
                      6       Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so
                      7       designated before the material is disclosed or produced.
                      8              Designation in conformity with this Order requires:
                      9              (a) for information in documentary form (e.g., paper or electronic documents, but excluding
                    10        transcripts of depositions or other pretrial or trial proceedings), that the Producing Party affix the
                    11        legend “CONFIDENTIAL” to each page that contains protected material. To the extent practicable
                    12        using readily available e-discovery technology, if only a portion or portions of the material on a
                    13        page qualifies for protection, the Producing Party also must clearly identify the protected portion(s)
                    14        (e.g., by making appropriate markings in the margins).
                    15               A Party or Non-Party that makes original documents or materials available for inspection
                    16        need not designate them for protection until after the inspecting Party has indicated which material
                    17        it would like copied and produced. During the inspection and before the designation, all of the
                    18        material made available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting
                    19        Party has identified the documents it wants copied and produced, the Producing Party must
                    20        determine which documents, or portions thereof, qualify for protection under this Order. Then,
                    21        before producing the specified documents, the Producing Party must affix the “CONFIDENTIAL”
                    22        legend to each page that contains Protected Material. If only a portion or portions of the material on
                    23        a page qualifies for protection, the Producing Party also must clearly identify the protected
                    24        portion(s) (e.g., by making appropriate markings in the margins).
                    25               (b) for testimony given in deposition or in other pretrial or trial proceedings, the
                    26        Designating Party may invoke on the record (before the deposition, hearing, or other proceeding
                    27        is concluded) a right to have up to 21 days following receipt of the transcript to identify the
                    28        specific portions of the testimony as to which protection is sought. Deposition testimony shall be
C U R L E Y , H U RT GE N &                                                                       STIPULATED PROTECTIVE ORDER
    J O H NS RU D L L P
  COUNSELORS AT LAW
                                                                               6                        Case No. 3:20-CV-03710-EMC
      MENLO PARK
                                   Case 3:20-cv-03710-EMC Document 55 Filed 05/06/21 Page 7 of 15



                      1       treated as “CONFIDENTIAL” pending the deadline. After the 21-day period, if no Party has
                      2       designed some or all of that deposition transcript as “CONFIDENTIAL” under this Protective
                      3       Order, the entire deposition, or those portions of the deposition not designated as
                      4       “CONFIDENTIAL” will no longer be considered confidential.
                      5                (c) for information produced in some form other than documentary and for any other
                      6       tangible items, that the Producing Party affix in a prominent place on the exterior of the container or
                      7       containers in which the information or item is stored the legend “CONFIDENTIAL.” If only a
                      8       portion or portions of the information or item warrant protection, the Producing Party, to the extent
                      9       practicable, shall identify the protected portion(s).
                    10                 5.3    Inadvertent Failures to Designate. If corrected, an inadvertent failure to designate
                    11        qualified information or items does not, standing alone, waive the Designating Party’s right to
                    12        secure protection under this Order for such material. Upon correction of a designation, the
                    13        Receiving Party must make reasonable efforts to assure that the material is treated in accordance
                    14        with the provisions of this Order.
                    15        6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
                    16                 6.1    Timing of Challenges. Any Party or Non-Party may challenge a designation of
                    17        confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality
                    18        designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
                    19        burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to
                    20        challenge a confidentiality designation by electing not to mount a challenge promptly after the
                    21        original designation is disclosed.
                    22                 6.2    Meet and Confer. The Challenging Party shall initiate the dispute resolution process
                    23        by providing written notice of each designation it is challenging and describing the basis for each
                    24        challenge. In the event of mass or indiscriminate designations, a general notice may be sufficient,
                    25        provided that it is sufficiently specific as to the basis for the objection and the documents or
                    26        materials at issue to allow for a meaningful meet and confer discussion. To avoid ambiguity as to
                    27        whether a challenge has been made, the written notice must recite that the challenge to
                    28        confidentiality is being made in accordance with this specific paragraph of the Protective Order.
C U R L E Y , H U RT GE N &                                                                        STIPULATED PROTECTIVE ORDER
    J O H NS RU D L L P
  COUNSELORS AT LAW
                                                                                7                        Case No. 3:20-CV-03710-EMC
      MENLO PARK
                                Case 3:20-cv-03710-EMC Document 55 Filed 05/06/21 Page 8 of 15



                      1       The Parties shall attempt to resolve each challenge in good faith and must begin the process by
                      2       conferring directly (in voice to voice dialogue; other forms of communication are not sufficient)
                      3       within 14 days of the date of service of notice. In conferring, the Challenging Party must explain the
                      4       basis for its belief that the confidentiality designation was not proper and must give the Designating
                      5       Party an opportunity to review the designated material, to reconsider the circumstances, and, if no
                      6       change in designation is offered, to explain the basis for the chosen designation. A Challenging
                      7       Party may proceed to the next stage of the challenge process only if it has engaged in this meet and
                      8       confer process first or establishes that the Designating Party is unwilling to participate in the meet
                      9       and confer process in a timely manner.
                    10               6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court
                    11        intervention, the Designating Party may seek discovery relief consistent with the procedure set forth
                    12        in Paragraph 4 of the Civil Standing Order on Discovery for U.S. District Judge Edward M. Chen
                    13        (and in compliance with Civil Local Rule 79-5, if applicable) within 21 days of the initial notice of
                    14        challenge or within 14 days of the Parties agreeing that the meet and confer process will not resolve
                    15        their dispute, whichever is later. Failure by the Designating Party to make such a request within 21
                    16        days (or 14 days, if applicable) shall automatically waive the confidentiality designation for each
                    17        challenged designation. In addition, the Challenging Party may file a motion challenging a
                    18        confidentiality designation at any time if there is good cause for doing so, including a challenge to
                    19        the designation of a deposition transcript or any portions thereof.    The Challenging Party must act
                    20        in good faith and fully cooperate with the Designating Party in preparing the joint letter brief
                    21        required by the Standing Order.
                    22               The burden of persuasion in any such challenge proceeding shall be on the Designating
                    23        Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose
                    24        unnecessary expenses and burdens on other parties) may expose the Challenging Party to sanctions.
                    25        Unless the Designating Party has waived the confidentiality designation by failing to file a request
                    26        for discovery relief as provided in the Standing Order, all Parties shall continue to afford the
                    27        material in question the level of protection to which it is entitled under the Producing Party’s
                    28        designation until the court rules on the challenge.
C U R L E Y , H U RT GE N &                                                                         STIPULATED PROTECTIVE ORDER
    J O H NS RU D L L P
  COUNSELORS AT LAW
                                                                               8                          Case No. 3:20-CV-03710-EMC
      MENLO PARK
                                   Case 3:20-cv-03710-EMC Document 55 Filed 05/06/21 Page 9 of 15



                      1       7.       ACCESS TO AND USE OF PROTECTED MATERIAL
                      2                7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or
                      3       produced by another Party or by a Non-Party in connection with this case only for prosecuting,
                      4       defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to
                      5       the categories of persons and under the conditions described in this Order. When the litigation has
                      6       been terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL
                      7       DISPOSITION).
                      8                Protected Material must be stored and maintained by a Receiving Party at a location and in a
                      9       secure manner that ensures that access is limited to the persons authorized under this Order.
                    10                 Nothing in this Order shall be construed or interpreted as limiting an attorney’s right to
                    11        practice law, as provided by Rule of Professional Conduct 1-500(A), which states, in part, as
                    12        follows: “A member shall not be a party to or participate in offering or making an agreement . . . if
                    13        the agreement restricts the right of a member to practice law . . . .” If there is a dispute as to
                    14        whether any provision of this Order, either facially or as applied, restricts the right of a member to
                    15        practice law, it shall be resolved by this Court or another court of competent jurisdiction (e.g., in the
                    16        event a Party seeks to disqualify a Party’s counsel in another case, or in the event there is a
                    17        coordination of this case with others). Each Party expressly reserves all applicable rights and
                    18        remedies with respect to any breach of this Protective Order or any other applicable legal, ethical, or
                    19        contractual obligation of any Party, Non-Party, or Counsel.
                    20                 7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered
                    21        by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any
                    22        information or item designated “CONFIDENTIAL” only to:
                    23                 (a)     the Receiving Party’s Outside Counsel of Record in this action, as well as employees
                    24        of said Outside Counsel of Record to whom it is reasonably necessary to disclose the information
                    25        for this litigation;
                    26                 (b)     House Counsel;
                    27

                    28
C U R L E Y , H U RT GE N &                                                                        STIPULATED PROTECTIVE ORDER
    J O H NS RU D L L P
  COUNSELORS AT LAW
                                                                                9                        Case No. 3:20-CV-03710-EMC
      MENLO PARK
                               Case 3:20-cv-03710-EMC Document 55 Filed 05/06/21 Page 10 of 15



                      1              (c)     the officers, directors, and employees of the Receiving Party to whom disclosure is
                      2       reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement
                      3       to Be Bound” (Exhibit A);
                      4              (d)     Experts (as defined in this Order) of the Receiving Party to whom disclosure is
                      5       reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement
                      6       to Be Bound” (Exhibit A);
                      7              (e)     the court and its personnel;
                      8              (f)     court reporters and their staff, professional jury or trial consultants, mock jurors, and
                      9       Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have
                    10        signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                    11               (g)     during their depositions, witnesses in the action to whom disclosure is reasonably
                    12        necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),
                    13        unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed
                    14        deposition testimony or exhibits to depositions that reveal Protected Material may not be disclosed
                    15        to anyone except as permitted under this Stipulated Protective Order unless the Protected Material
                    16        has been redacted from such pages or exhibits;
                    17               (h)     the author or recipient of a document containing the information or a custodian or
                    18        other person who otherwise possessed or knew the information;
                    19               (i)     Any other person as to whom the Designating Party has consented to disclosure in
                    20        advance;
                    21               (k)     Such other persons as the Parties may agree or may be ordered by the Court;
                    22               (l)     Special masters or discovery referees appointed by the Court; and
                    23               (m)     Mediators or settlement officers, and their supporting personnel, mutually agreed
                    24        upon by the Parties for purposes of mediation and/or settlement discussions.
                    25               (n)     Professional Vendors that have a pre-existing obligation to maintain the
                    26        confidentiality of information (e.g., e-discovery vendors or platforms).
                    27

                    28
C U R L E Y , H U RT GE N &                                                                       STIPULATED PROTECTIVE ORDER
    J O H NS RU D L L P
  COUNSELORS AT LAW
                                                                              10                        Case No. 3:20-CV-03710-EMC
      MENLO PARK
                               Case 3:20-cv-03710-EMC Document 55 Filed 05/06/21 Page 11 of 15



                      1       8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
                      2               LITIGATION
                      3               If a Party is served with a subpoena or a court order issued in other litigation that compels
                      4       disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party
                      5       must:
                      6               (a)    promptly notify in writing the Designating Party. Such notification shall include a
                      7       copy of the subpoena or court order;
                      8               (b)    promptly notify in writing the party who caused the subpoena or order to issue in the
                      9       other litigation that some or all of the material covered by the subpoena or order is subject to this
                    10        Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and
                    11                (c)    cooperate with respect to all reasonable procedures sought to be pursued by the
                    12        Designating Party whose Protected Material may be affected.
                    13                If the Designating Party timely seeks a protective order, the Party served with the subpoena
                    14        or court order shall not produce any information designated in this action as “CONFIDENTIAL”
                    15        before a determination by the court from which the subpoena or order issued, unless the Party has
                    16        obtained the Designating Party’s permission. The Designating Party shall bear the burden and
                    17        expense of seeking protection in that court of its confidential material – and nothing in these
                    18        provisions should be construed as authorizing or encouraging a Receiving Party in this action to
                    19        disobey a lawful directive from another court.
                    20        9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
                    21                LITIGATION
                    22                The terms of this Order are applicable to information produced by a Non-Party in this action
                    23        and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in connection
                    24        with this litigation is protected by the remedies and relief provided by this Order. Nothing in these
                    25        provisions should be construed as prohibiting a Non-Party from seeking additional protections.
                    26        10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                    27                If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
                    28        Material to any person or in any circumstance not authorized under this Stipulated Protective Order,
C U R L E Y , H U RT GE N &                                                                       STIPULATED PROTECTIVE ORDER
    J O H NS RU D L L P
  COUNSELORS AT LAW
                                                                               11                       Case No. 3:20-CV-03710-EMC
      MENLO PARK
                               Case 3:20-cv-03710-EMC Document 55 Filed 05/06/21 Page 12 of 15



                      1       the Receiving Party must immediately (a) notify in writing the Designating Party of the
                      2       unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected
                      3       Material, (c) inform the person or persons to whom unauthorized disclosures were made of all the
                      4       terms of this Order, and (d) request such person or persons to execute the “Acknowledgment and
                      5       Agreement to Be Bound” that is attached hereto as Exhibit A.
                      6       11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
                      7              MATERIAL
                      8              When a Producing Party gives notice to Receiving Parties that certain inadvertently
                      9       produced material is subject to a claim of privilege or other protection, the obligations of the
                    10        Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). Pursuant to
                    11        Federal Rule of Evidence 502(d) and (e), insofar as the Parties reach an agreement on the effect of
                    12        disclosure of a communication or information covered by the attorney-client privilege or work
                    13        product protection, the Parties may incorporate their agreement in the stipulated protective order
                    14        submitted to the court.
                    15        12.    MISCELLANEOUS
                    16               12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to
                    17        seek its modification by the court in the future.
                    18               12.2    Right to Assert Other Objections. By stipulating to the entry of this Protective Order
                    19        no Party waives any right it otherwise would have to object to disclosing or producing any
                    20        information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no
                    21        Party waives any right to object on any ground to use in evidence of any of the material covered by
                    22        this Protective Order.
                    23               12.3    Filing Protected Material. Without written permission from the Designating Party or
                    24        a court order secured after appropriate notice to all interested persons, a Party may not file in the
                    25        public record in this action any Protected Material. A Party that seeks to file under seal any
                    26        Protected Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
                    27        under seal pursuant to a court order authorizing the sealing of the specific Protected Material at
                    28        issue. Pursuant to Civil Local Rule 79-5, a sealing order will issue only upon a request establishing
C U R L E Y , H U RT GE N &                                                                       STIPULATED PROTECTIVE ORDER
    J O H NS RU D L L P
  COUNSELORS AT LAW
                                                                              12                        Case No. 3:20-CV-03710-EMC
      MENLO PARK
                               Case 3:20-cv-03710-EMC Document 55 Filed 05/06/21 Page 13 of 15



                      1       that the Protected Material at issue is privileged, protectable as a trade secret, or otherwise entitled
                      2       to protection under the law. If a Receiving Party's request to file Protected Material under seal
                      3       pursuant to Civil Local Rule 79-5(d) is denied by the court, then the Receiving Party may file the
                      4       information in the public record pursuant to Civil Local Rule 79-5(e) unless otherwise instructed by
                      5       the court.
                      6       13.    FINAL DISPOSITION
                      7              Within 60 days after the final disposition of this action, as defined in paragraph 4, each
                      8       Receiving Party must return all Protected Material to the Producing Party or destroy such material.
                      9       As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
                    10        summaries, and any other format reproducing or capturing any of the Protected Material. Whether
                    11        the Protected Material is returned or destroyed, the Receiving Party must submit a written
                    12        certification to the Producing Party (and, if not the same person or entity, to the Designating Party)
                    13        by the 60 day deadline that (1) identifies (by category, where appropriate) all the Protected Material
                    14        that was returned or destroyed and (2) affirms that the Receiving Party has not retained any copies,
                    15        abstracts, compilations, summaries or any other format reproducing or capturing any of the
                    16        Protected Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy
                    17        of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
                    18        correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant
                    19        and expert work product, even if such materials contain Protected Material. Any such archival
                    20        copies that contain or constitute Protected Material remain subject to this Protective Order as set
                    21        forth in Section 4 (DURATION).
                    22        IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                    23
                               Dated: May 6, 2021                                   CURLEY, HURTGEN & JOHNSRUD LLP
                    24

                    25
                                                                                    By
                    26                                                                   BRIAN L. JOHNSRUD
                                                                                         Attorneys for Defendant
                    27                                                                   JUUL LABS, INC.
                    28
C U R L E Y , H U RT GE N &                                                                        STIPULATED PROTECTIVE ORDER
    J O H NS RU D L L P
  COUNSELORS AT LAW
                                                                               13                        Case No. 3:20-CV-03710-EMC
      MENLO PARK
                               Case 3:20-cv-03710-EMC Document 55 Filed 05/06/21 Page 14 of 15



                      1        Dated: May 6, 2021                                 BAKER CURTIS & SCHWARTZ, P.C.
                      2

                      3                                                           By
                                                                                       CHRIS BAKER
                      4                                                                Attorneys for Plaintiff
                                                                                       MARCIE HAMILTON
                      5

                      6

                      7                                       SIGNATURE ATTESTATION

                      8              Pursuant to Local Rule 5-1(i)(3), I attest that I have obtained concurrence regarding the

                      9       filing of this document from the other signatories to the document.

                    10

                    11         Dated: May 6, 2021                            CURLEY, HURTGEN & JOHNSRUD LLP

                    12

                    13                                                       By
                                                                                  BRIAN L. JOHNSRUD
                    14                                                            Attorneys for Defendant
                                                                                  JUUL LABS, INC.
                    15

                    16

                    17
                              PURSUANT TO STIPULATION, IT IS SO ORDERED.
                    18

                    19

                    20        Dated: May 6, 2021
                                                                                   Hon. Edward M. Chen
                    21                                                             UNITED STATES DISTRICT JUDGE
                    22

                    23

                    24

                    25

                    26

                    27

                    28
C U R L E Y , H U RT GE N &                                                                      STIPULATED PROTECTIVE ORDER
    J O H NS RU D L L P
  COUNSELORS AT LAW
                                                                            14                         Case No. 3:20-CV-03710-EMC
      MENLO PARK
                               Case 3:20-cv-03710-EMC Document 55 Filed 05/06/21 Page 15 of 15



                      1                                                    EXHIBIT A
                      2                         ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                      3              I, _____________________________ [print or type full name], of
                      4       ________________________________________ [print or type full address], declare under
                      5       penalty of perjury that I have read in its entirety and understand the Stipulated Protective Order
                      6       that was issued by the United States District Court for the Northern District of California on
                      7       _______________, 2020 in the case of Marcie Hamilton v. Juul Labs. Inc., Case No. 3:20-cv-
                      8       03710-EMC. I agree to comply with and to be bound by all the terms of this Stipulated Protective
                      9       Order and I understand and acknowledge that failure to so comply could expose me to sanctions
                    10        and punishment in the nature of contempt. I solemnly promise that I will not disclose in any
                    11        manner any information or item that is subject to this Stipulated Protective Order to any person or
                    12        entity except in strict compliance with the provisions of this Order.
                    13               I further agree to submit to the jurisdiction of the United States District Court for the
                    14        Northern District of California for the purpose of enforcing the terms of this Stipulated Protective
                    15        Order, even if such enforcement proceedings occur after termination of this action.
                    16               I hereby appoint __________________________ [print or type full name] of
                    17        _______________________________________ [print or type full address and telephone
                    18        number] as my California agent for service of process in connection with this action or any
                    19        proceedings related to enforcement of this Stipulated Protective Order.
                    20

                    21               Date: ______________________________________
                    22               City and State where sworn and signed: _________________________________
                    23

                    24               Printed name: _______________________________
                    25

                    26               Signature: __________________________________
                    27

                    28
C U R L E Y , H U RT GE N &                                                                      STIPULATED PROTECTIVE ORDER
    J O H NS RU D L L P
  COUNSELORS AT LAW
                                                                              15                       Case No. 3:20-CV-03710-EMC
      MENLO PARK
